            Case 2:19-cr-00316-RBS Document 1 Filed 05/30/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                             )
                                                     )   Criminal No.:
               v.                                    )
                                                     )   Violation: 15 U.S.C. § 1
                                                     )   (conspiracy in restraint of trade) (1 count)
HERITAGE PHARMACEUTICALS INC.,                       )
                                                     )   Filed:
                      Defendant.                     )


                                         INFORMATION

                         15 U.S.C. § 1 (Conspiracy in Restraint of Trade)

       The United States of America, acting through its attorneys, charges that:

                          DEFENDANT AND CO-CONSPIRATORS

       1.      HERITAGE PHARMACEUTICALS INC. is hereby made a defendant on the

charges contained in this Information.

       2.      During the period covered by this Information, the defendant was a corporation

organized and existing under the laws of Delaware and with its principal place of business in

Eatontown, New Jersey.

       3.      During the period covered by this Information, the defendant was a generic

pharmaceutical company engaged in the acquisition, licensing, production, marketing, sale, and

distribution of generic pharmaceutical products, including glyburide, and was engaged in the sale

of those drugs in the United States. Glyburide is a generic drug used in the treatment of diabetes.
            Case 2:19-cr-00316-RBS Document 1 Filed 05/30/19 Page 2 of 5




       4.        Various corporations and individuals, not made defendants in this Information,

participated as co-conspirators in the offenses charged herein and performed acts and made

statements in furtherance thereof.

       5.        Whenever in this Information reference is made to any act, deed, or transaction of

any corporation, the allegation means that the corporation engaged in the act, deed, or transaction

by or through its officers, directors, employees, agents, or other representatives while they were

actively engaged in the management, direction, control, or transaction of its business or affairs.

                                DESCRIPTION OF THE OFFENSE

       6.        From in or about April 2014 and continuing until at least December 2015, the

exact dates being unknown to the United States, in the Eastern District of Pennsylvania and

elsewhere, the defendant and co-conspirators knowingly entered into and engaged in a

combination and conspiracy with other persons and entities engaged in the production and sale of

generic pharmaceutical products, including glyburide, a purpose of which was to allocate

customers and fix and maintain prices of glyburide sold in the United States. The combination

and conspiracy engaged in by the defendant and co-conspirators was in unreasonable restraint of

interstate trade and commerce in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

       7.        The charged combination and conspiracy consisted of a continuing agreement,

understanding, and concert of action among the defendant and co-conspirators, the substantial

terms of which were to allocate customers and fix and maintain prices for glyburide sold in the

United States.




                                                  2
            Case 2:19-cr-00316-RBS Document 1 Filed 05/30/19 Page 3 of 5




                      MEANS AND METHODS OF THE CONSPIRACY

       8.      For the purpose of forming and carrying out the charged combination and

conspiracy, the defendant and co-conspirators did those things that they combined and conspired

to do, including, among other things:

               (a)    participated in meetings, conversations, and communications with co-

                      conspirators to discuss the sale of glyburide in the United States;

               (b)    participated in meetings, conversations, and communications with co-

                      conspirators to allocate customers related to the sale of glyburide sold in

                      the United States;

               (c)    agreed during those meetings, conversations, and communications to

                      allocate customers for glyburide sold in the United States;

               (d)    agreed during those meetings, conversations, and communications on

                      price strategies, and exchanged information about prices, to accomplish

                      the agreed-upon allocations of customers for glyburide sold in the United

                      States;

               (e)    submitted price proposals and issued price announcements in accordance

                      with the agreements reached;

               (f)    sold glyburide in the United States and elsewhere at collusive and

                      noncompetitive prices; and

               (g)    accepted payment for glyburide sold in the United States at collusive and

                      noncompetitive prices.




                                                3
            Case 2:19-cr-00316-RBS Document 1 Filed 05/30/19 Page 4 of 5




                                   TRADE AND COMMERCE

       9.      During the time period covered by this Information, the business activities of the

defendant and its co-conspirators were within the flow of, and substantially affected, interstate

trade and commerce. For example, the defendant sold substantial quantities of generic

pharmaceutical products, including glyburide, to customers located in various states in the

United States. In addition, substantial quantities of equipment and supplies necessary to the

production and distribution of generic pharmaceutical products sold by the defendant and its co-

conspirators, including glyburide, as well as payments for generic pharmaceutical products sold

by the defendant and its co-conspirators, including glyburide, traveled in interstate trade and

commerce.

       ALL IN VIOLATION OF TITLE 15, UNITED STATES CODE, SECTION 1.




                                                 4
          Case 2:19-cr-00316-RBS Document 1 Filed 05/30/19 Page 5 of 5



Dated:




MAKAND             IM
                                                 /lzn
                                                 KALINA M. TULLEY
                                                 Acting Chief, Chicago Offrce
Assistant Attomey General




ANDREW C. FINCH
Principal Deputy Assistant Attomey General




F2zr'@*-
RICHARD A. POWERS
Deputy Assistant Attomey General




 ,h""*,2
MARVIN N. PRICE, JR.
Director of Criminal Enforcement
                                                  &b
                                                 CHESTER C. CHOI
                                                 Trial Attomey, Chicago Offrce

Antitrust Division                               Antitrust Division
United States Department of Justice              United States Departrnent of Justice
                                                 209 S. LaSalle Street, Suite 600
                                                 Chicago, lL 60302
                                                 (312) 984-7200




WILLIAMM. MC
United States Attomey for the
Eastem District of Pennsylvania




                                             5
